SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In December 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 17,265,490 0.1098 0.1098 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 06 16,811 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Deferred Shares 01 87,683 4.00313 351,006.46 Shares Common Direct with the Company Exerc Options 01 30,125 9.359600 281,957.95 Shares Common Direct with the Company Exerc Options 01 97,740 11.972000 1,170,143.28 Shares Common Direct with the Company Exerc Options 05 46,000 3.570960 164,264.16 Shares Common Direct with the Company Exerc Options 09 87,550 0.351064 30,735.65 Shares Common Direct with the Company Exerc Options 12 25,385 11.972000 303,909.22 Shares Common Direct with the Company Exerc Options 14 132,325 0.351064 46,454.54 Shares Common Direct with the Company Exerc Options 21 36,150 9.359600 338,349.54 Shares Common Direct with the Company Exerc Options 21 30,465 11.972000 364,726.98 Shares Common Direct with the Company Exerc Options 22 247,700 0.131064 32,464.55 Shares Common Direct with the Company Exerc Options 23 69,000 0.131064 9,043.42 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 01 87,319 16.63 1,452,114.97 Shares Common Direct with the Company Plan of Shares Acquisition 09 1,848 16.64 30,750.72 Shares Common Direct with the Company Plan of Shares Acquisition 12 18,865 16.11 303,915.15 Shares Common Direct with the Company Plan of Shares Acquisition 14 2,875 16.16 46,460.00 Shares Common Direct with the Company Plan of Shares Acquisition 21 43,028 16.34 703,077.52 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 16,512,491 0.1051 0.1051 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In December 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 06 16,811 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 06 16,089 4.85 78,030.15 Total Buy ADR (*) Common Direct with the Company Exerc Options 06 32,900 2.371737 78,030.15 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
